Case: 20-20196     Document: 00515796041         Page: 1     Date Filed: 03/25/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         March 25, 2021
                                  No. 20-20196                            Lyle W. Cayce
                                                                               Clerk

   West African Ventures Limited; Sea Trucks Group FZE,

                                                           Plaintiffs—Appellees,

                                       versus

   SunTx Capital Partners II GP, L.P.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:17-CV-548


   Before Elrod, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          This contract dispute concerns payment for vessels, equipment, and
   personnel used in offshore oil and gas projects. Nonparties Ranger Subsea
   Nigeria Limited (RSNL) and Ranger International Limited (RIL) entered
   into these contracts with Plaintiffs-Appellees West African Ventures Limited
   (West African Ventures) and SEA Trucks Group, FZE (Sea Trucks). RSNL


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20196       Document: 00515796041           Page: 2    Date Filed: 03/25/2021




                                      No. 20-20196


   and RIL are subsidiaries of Ranger Offshore, Inc. (Ranger), and Defendant-
   Appellant SunTx Capital Partners II GP, L.P. (SunTx) is Ranger’s equity
   sponsor. SunTx and Ranger entered into contracts with West African
   Ventures and Sea Trucks to guarantee payment on the contracts with RSNL
   and RIL. Ranger is a defendant in the district court but is not a party here.
   RSNL and RIL did not fully pay West African Ventures and Sea Trucks,
   who then sued Ranger and SunTx. Following motion practice and a bench
   trial, the district court entered judgment in favor of West African Ventures
   and Sea Trucks.
          SunTx raises four issues: one from the motion-to-dismiss stage, two
   from the summary-judgment stage, and one from the post-bench-trial
   findings of fact and conclusions of law. We address and reject each in turn.
          First, the district court properly denied SunTx’s motion to dismiss for
   lack of diversity subject-matter jurisdiction. The record contains the affidavit
   of Uyiguosa Dorothy Ogbeor, a Nigerian solicitor, which asserts that West
   African Ventures “is a 100% Nigerian owned entity.” SunTx introduced no
   evidence to the contrary. See Travelers Ins. Co. v. Liljeberg Enters., Inc., 7 F.3d
   1203, 1207 (5th Cir. 1993) (granting summary judgment to movant who relied
   on a conclusory affidavit). The record demonstrates that Sea Trucks is a
   United Arab Emirates citizen, SunTx is a Texas citizen, and SunTx’s
   codefendant is a Texas and Delaware citizen; therefore, the evidence
   establishes complete diversity regardless of the extent to which West African
   Ventures resembles a United States corporation. SunTx’s authorities are not
   persuasive because they address different records, none containing evidence
   like the affidavit in this case.
          Second, the district court appropriately granted summary judgment
   on the issue of breach. SunTx cannot argue for the first time on appeal that
   the summary-judgment evidence fails to show a demand for payment, as




                                           2
Case: 20-20196      Document: 00515796041          Page: 3   Date Filed: 03/25/2021




                                    No. 20-20196


   required for liability under the guarantee contract. The great weight of
   authority confirms that we must decline to reverse summary judgment on
   grounds not raised before the district court in opposition to summary
   judgment. See, e.g., Keenan v. Tejeda, 290 F.3d 252, 262 (5th Cir. 2002).
          Third, the district court appropriately granted summary judgment on
   the exchange-rate issue. Applying the contracted exchange rate does not
   increase SunTx’s obligation in violation of the liability limitations in the
   guarantee contracts. The liability limitation says that SunTx’s obligation
   cannot exceed the obligations of RNSL and RIL. But the exchange-rate
   provision affects only the conversion of the obligation—not the obligation
   itself. SunTx’s payment is higher under the contracted exchange rate than it
   might be under the “real” exchange rate; however, the difference is due to
   currency fluctuation, not an increased obligation.
          Last, the district court entered a proper judgment for damages after
   the bench trial. The record reflects that the district court calculated damages
   by consulting the admitted evidence of the amount owed and the exchange-
   rate provision, without relying on the excluded evidence. In any event, we
   may affirm on any grounds supported by the record. In re Green Hills Dev. Co.
   v. Green Hills Dev. Co., 741 F.3d 651, 656 (5th Cir. 2014) (citation omitted).
   Judgment in the amount of $28,914,326 was proper based on “simple
   arithmetic,” considering only the admitted evidence of the amount owed in
   Nigerian Naira (NGN) and the contractual exchange rate of $1 to 220 NGN.
   See Davis v. Parker, 145 F.3d 359, 1998 WL 307585, at *20 n.106 (5th Cir.
   1998) (unpublished); see also Muoneke v. Compagnie Nationale Air France, 330
   F. App’x 457, 461 (5th Cir. 2009) (calculating and rendering judgment rather
   than remanding, “[g]iven the simple calculations involved”).
          The judgment is AFFIRMED.




                                          3